NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-OCT-2022
                                            07:58 AM
                                            Dkt. 114 OAWST

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAIʻI

         HSBC BANK USA, NATIONAL ASSOCIATION AS TRUSTEE
          FOR WELLS FARGO ASSET SECURITIES CORPORATION,
       MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2006-6,
                        Plaintiff-Appellee,
                                 v.
              MARSHA E. BRADLEY, Defendant-Appellant,
                                and
           MOANA RANCH CONDO, TIMOTHY MATLOCK BRADLEY,
            DIRECTOR OF TAXATION, STATE OF HAWAIʻI and
       DOES 1 THROUGH 20, INCLUSIVE, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                    (CIVIL NO. 5CC141000090)


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Upon consideration of the Stipulation for Dismissal of

Appeal (Stipulation), filed September 21, 2022, by Plaintiff-

Appellee HSBC Bank USA, National Association as Trustee for Wells

Fargo Asset Securities Corporation, Mortgage Pass-through

Certificates Series 2006-6 (HSBC), the papers in support, and the

record, it appears that (1) the appeal has been docketed; (2) the

parties to the appeal stipulate to dismiss the appeal and bear

their own fees and costs; (3) Hawaiʻi Rules of Appellate

Procedure (HRAP) Rule 42(b) authorizes the "parties to a docketed

appeal" to "sign and file a stipulation for dismissal"; and (4)
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER



the Stipulation is dated and signed by counsel for all parties

appearing in the appeal.

          Therefore, IT IS HEREBY ORDERED that the Stipulation

for Dismissal of Appeal is approved, and the appeal is dismissed

with prejudice.    The parties shall bear their own fees and costs

on appeal.

          DATED:   Honolulu, Hawaiʻi, October 4, 2022.
                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2